Citation Nr: 1614350	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-18 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, to include lupus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as due to service-connected disabilities 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1980 to August 1980, as well as service in the Army Reserves and National Guard. 

This appeal comes to the Board of Veterans' Appeals (Board) following an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a low back disorder, skin rash, and depression.  The agency of original jurisdiction (AOJ) is the VA RO in Columbia, South Carolina.  A claim for service connection for a skin rash and a low back disorder was received in June 2011.  A claim for service connection for depression was received in January 2012.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons. 

In May 2015, the Veteran testified at a Board videoconference hearing at the local RO in Columbia, South Carolina, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In July 2015, the Veteran submitted a written statement from his mother.  In September 2015, the Veteran submitted a private medical opinion from Dr. E.W.  The Veteran's substantive appeal (VA Form 9) was received after February 2, 2013 (received by VA in July 2013); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider the evidence in the first instance.  

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for a Low Back Disorder

The Veteran contends that his current low back pain was caused by active service, specifically injuring his lower back while jumping out of a truck during a period of ACDUTRA.  See May 2015 Board hearing transcript.  In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).    

First, private treatment records dated throughout the appeal period reflect that the Veteran has been treated for chronic low back pain.  While pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted, see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), the Board finds that this serves as some evidence that the Veteran may have a current back disability.

Next, the Veteran contends that he injured his lower back jumping out of a truck when the attached trailer became entangled with a power line during a period of ACDUTRA in the summer of 1986.  See May 2015 Board hearing transcript 3-4.  While the evidence of record does not specifically note an ACDUTRA period during the summer of 1986, a March 1987 chronological statement of retirement points notes that the Veteran obtained 17 active duty points from October 1985 to October 1986.  Further, in an October 2012 written statement, the Veteran's former platoon leader reported that the Veteran was required to jump from a vehicle when the attached trailer became entangled with a power line during annual training in 1986.  The former platoon leader reported that the Veteran sprained his ankle and "encountered many health related problems including both hips, knees, as well as his ankles" due to this in-service injury.  

Finally, in a September 2015 private medical opinion, Dr. E.W. noted that he had treated the Veteran since 1989 for recurrent back pain and that onset of this condition correlates with the Veteran's years of military service.  Dr. E.W. noted that history (provided by the Veteran) suggests a causative event, namely a military vehicular accident in 1986, leading to initial symptoms.  Dr. E.W. opined that it is more likely than not that the Veteran's back problem has a direct causative connection to active service.

The Board finds that it is unclear from the evidence of record whether the Veteran has a current low back disability.  Further, there is some evidence that, if the Veteran has a current diagnosis, the low back disability may be related to active duty or a period of ACDUTRA.  No VA examination report or medical opinion is of record with an etiology opinion specifically addressing the questions of whether any currently diagnosed low back disabilities were incurred in or caused by active service.  As such, the Board finds that remand is required to obtain a VA examination regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  




Service Connection for a Skin Disorder

The Veteran contends that he developed a skin disorder during basic training that continued after service separation and was subsequently diagnosed as lupus.  See May 2015 Board hearing transcript at 9-10.  In a July 2015 written statement, the Veteran's mother reported that, when the Veteran went to basic training in June 1980, his skin was clear, but, when he returned home from basic training, there was a big rash on his face and big spots on his head.  The Board finds that the lay statements from the Veteran and his mother (who knew him during and after service) serve as some evidence that the Veteran may have experienced skin problems or had a skin disorder during service.  

Further, a June 1987 Army Reserves physical examination report notes that the Veteran's skin was clinically abnormal with tinea versicolor noted on the trunk and a nasal erythematous rash.  On an associated report of medical history a history of an allergic skin reaction was noted.  In an April 1997 written statement, Dr. R.N. noted that the Veteran has had a recurrent, intermittent rash localized to the nose, cheeks, and forehead since 1978.  Dr. R.N. diagnosed the Veteran with lupus erythematosus and discoid lupus.  

In April 2011, February 2013, and September 2015 written statements, Dr E.W. noted that he had treated the Veteran for a recurring skin rash since 1989.  Dr. E.W. noted that the Veteran had a skin biopsy in 1997 that showed discoid lupus as the etiology of the recurring rash.  In the April 2011 written statement, Dr. E.W. noted that review of the Veteran's "military records" indicates that the skin condition had previously been misdiagnosed as an allergic condition.  As noted above, the "military records" referenced by E.W. are from the Veteran's service in the Reserves and not from a period of active service.    

No VA medical opinion is of record with an etiology opinion addressing the question of whether the claimed skin disorders, to include lupus, were incurred in or caused by service.  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to etiology of the skin disorder.  38 C.F.R. § 3.159(c)(4); McLendon at 83-86.    

Service Connection for an Acquired Psychiatric Disorder

Finally, the Board finds that the issue of service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of service connection for a skin disorder remanded herein.  There is some evidence that the Veteran has depression.  At the May 2015 Board hearing, the Veteran testified that, while he was not currently receiving treatment for depression, he intended to begin seeking treatment.  See May 2015 Board hearing transcript at 16-17.  A hypothetical grant of service connection for a skin disorder could change the adjudication of service connection for an acquired psychiatric disorder because the Veteran contends that the claimed depression is caused by the skin rash (because it is embarrassing).  See id.  As such, the Board finds that the issue of service connection for depression is inextricably intertwined with the issue of service connection for a skin disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the etiology of the claimed low back and skin disorders.  The VA examiner should review the claims folder.  The examiner should diagnose all low back and skin disabilities and then offer the following opinions with supporting rationale:

Does the Veteran have a currently diagnosed low back disability?  The VA examiner should note and discuss the private treatment records reflecting a long history of treatment for low back pain.  

Is it at least as likely as not (50 percent or greater probability) that each current low back disorder was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss (1) the Veteran's contention that he injured his low back after jumping from a truck during a period of ACDUTRA in 1986, (2) the October 2012 written statement from the Veteran's former platoon leader, and (3) the September 2015 private medical opinion by Dr. E.W.

Is it at least as likely as not (50 percent or greater probability) that each current skin disorder was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss (1) the lay statements from the Veteran, his mother, and his former platoon leader and (2) the April 2011, February 2013, and September 2015 private medical opinions by Dr. E.W.

2.  Then readjudicate the issues of service connection for a low back disorder, skin rash, and acquired psychiatric disorder in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claim of service connection for depression is inextricably intertwined with the issue of service connection for a skin disorder.  As such, consideration of this issue must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




